1
2
3
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
12                                            Case No.: 3:09-cr-00365-BTM
      UNITED STATES OF AMERICA,
13
                                              ORDER DENYING DEFENDANT’S
14     v.                                     MOTION TO CORRECT
                                              CLERICAL ERROR
15
      TRAVIS CHELBERG,
16                             Defendant.     [ECF No. 250]
17
18
19
20          Before the Court is Defendant Travis Chelberg’s Motion to Correct Clerical
21   Error pursuant to Federal Rule of Criminal Procedure 36. (ECF No. 250.) Therein,
22   Defendant argues that the Judgment entered against him in this matter (ECF No.
23   173) must be corrected because it does not explicitly state the credit he was
24   purportedly supposed to receive for time spent in official detention prior to the
25   commencement of his sentence pursuant to 18 U.S.C. § 3585(b). Defendant
26   asserts that this “error” has resulted in the Federal Bureau of Prisons’ (“FBOP)
27   mistaken calculation of such credit.
28          Defendant proceeds under Federal Rule of Criminal Procedure 36, which

                                             1
                                                                        3:09-cr-00365-BTM
1    grants courts the authority to correct clerical errors in their judgments or otherwise
2    correct errors in the record arising from oversight or omission. Fed. R. Crim. P.
3    36. Because the Judgment does not include a computation of the credit or purport
4    to apply one to Defendant’s sentence, however, there is no clerical error to correct.
5    Moreover, to the extent that Defendant argues that this Court erred by failing to
6    include a calculation of the credit in the Judgment, this Court had no authority to
7    calculate or otherwise grant him such credit and therefore it was not an oversight
8    or omission. See United States v. Wilson, 503 U.S. 329, 333 (1992) (“A district
9    court . . . cannot apply § 3585(b) at sentencing.”). Rather, the Attorney General,
10   through the FBOP, has the responsibility for computing and awarding credit. Id.;
11   United States v. Martinez, 837 F.2d 861, 865–66 (9th Cir. 1988) (“The courts have
12   original jurisdiction only over the imposition of sentence, not over its computation:
13   It is the administrative responsibility of the Attorney General, the Department of
14   Justice, and the Bureau of Prisons to compute sentences and apply credit where
15   it is due. It is not the province of the sentencing court.” (internal quotations and
16   citations omitted)). Accordingly, Rule 36 is inapposite.
17         To the extent that Defendant believes that the FBOP has erroneously
18   calculated such credit or otherwise misapplied Section 3585(b), he must, after
19   exhausting his administrative remedies, petition for writ of habeas corpus. See,
20   e.g., Mills v. Taylor, 967 F.2d 1397 (9th Cir. 1992), abrogated on other grounds by
21   Reno v. Koray, 515 U.S. 50 (1995). Moreover, because Defendant’s arguments
22   challenge the execution of his sentence, as opposed to its underlying validity, he
23   must travel under 28 U.S.C. § 2241 in the judicial district in which he is currently
24   incarcerated. See Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000)
25   (“Generally, motions to contest the legality of a sentence must be filed under §
26   2255 in the sentencing court, while petitions that challenge the manner, location,
27   or conditions of a sentence's execution must be brought pursuant to § 2241 in the
28   custodial court.” (citations omitted)).

                                               2
                                                                            3:09-cr-00365-BTM
1         Based upon the foregoing, Defendant’s motion (ECF No. 250) is DENIED.
2         IT IS SO ORDERED.
3
4    Dated: August 16, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
                                                                   3:09-cr-00365-BTM
